Citation Nr: 1503384	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of right shoulder reconstruction with scar.

2.  Entitlement to a rating in excess of 20 percent for post-operative residuals of left shoulder dislocation and reduction, with residual arthritis and scar.
	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1992 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of this hearing is of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the hearing. 38 C.F.R. § 20.1304(c) (2014).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's dominant hand is his right hand.

2.  The Veteran's bilateral shoulder disability is manifested by no more than pain, weakness, and recurrent dislocations with guarding.  There is no evidence of limitation of motion to 25 degrees, flail shoulder or false flail shoulder, favorable or unfavorable ankylosis of either shoulder joint, or fibrous union of either shoulder.





CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for the Veteran's service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5202 (2014).

2.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected left shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, DC 5202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disabilities and injuries of the shoulder are evaluated under Diagnostic Codes 5200, 5201, 5202 and 5203.  See 38 C.F.R. § 4.71(a).  The evidence establishes the Veteran is right-handed, so his right shoulder is rated for impairment of the major upper extremity and the left shoulder is rated for the impairment of the minor upper extremity.

The Veteran in this case is in receipt of a 30 percent disability rating for his service-connected right shoulder disability, and a 20 percent disability rating for his service-connected left shoulder disability, for the entire rating period on appeal, pursuant to Diagnostic Code 5202 which provides evaluations for impairment of the humerus.

In this regard, as the evidence does not demonstrate any ankyloses and there is no identified dislocation, malunion or nonunion of either the clavicle or scapula, Diagnostic Codes 5200 and 5203 are inapplicable.  As such, an increased rating cannot be assigned under Diagnostic Codes 5200 or 5203.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5203 (2014).  However, as the record reflects limited motion of both shoulders, the Board will consider whether evidence of record warrants the assignment of a higher disability rating for either shoulder under Diagnostic Code 5201 which contemplates limitation of motion of the arm.

Under Diagnostic Code 5201 (major side), a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor side, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is also warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014). 

Under Diagnostic Code 5202, a 20 percent rating is granted when there is malunion, with moderate deformity, for the minor arm, it is also 20 percent; a 30 percent rating is granted when there is marked deformity for the major arm and 20 percent for the minor.  Also under Diagnostic Code 5202, for recurrent dislocations of the major and minor arms at the scapulohumeral joint, a 20 percent rating is granted with infrequent episodes, and guarding of movement only at shoulder level; a 30 percent rating is granted when there are frequent episodes and guarding of all arm movements for the major arm and 20 percent for the minor arm.  A 50 percent rating is granted for fibrous union of the major arm and 40 percent for the minor arm; a 60 percent rating is granted for nonunion (false flail joint) of the major arm and 50 percent for the minor arm; and an 80 percent rating is granted for loss of head of (flail shoulder) for the major arm and 70 percent for the minor arm.

Motion of the shoulder/arm is measured based on the ability to move the arm from a position at the side of the body to a position over the head.  Both abduction and elevation (flexion) of the arm is from 0 degrees when the arm is straight down at the side of the body, to 90 degrees when the arm is straight out from the body at the shoulder level, to 180 degrees when the arm is straight up, by the head.  The ability to rotate the shoulder is from 0 degrees when the arm is at shoulder level, flexed at the elbow, with external rotation to 90 degrees moving the arm up towards the head and internal rotation to 90 degrees when moving the arm down towards the body.  38 C.F.R. § 4.71, Plate I.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2014).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

A review of VA treatment notes and private treatment records shows that the Veteran underwent surgery and received treatment for pain in both shoulders, including steroid injections.

Private treatment records include a January 2011 report which shows that the Veteran presented with complaints of left shoulder pain exacerbated by motion, a daily sensation of subluxation, occasional popping, and a grinding sensation.  Pain was exacerbated by motion.  X-rays of the left shoulder revealed significant glenohumeral arthritis, but no acute bony abnormalities were noted.

On May 2011 VA QTC orthopedic examination, the Veteran presented with a history of left shoulder surgery in 1998 and right shoulder surgery in 1995.  On orthopedic examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, and pain.  Flare-ups occurred up to 3 times a day.  He denied experiencing heat, redness, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He had no incapacitation in the last 12-month period.  Treatment included anti-inflammatories, physical therapy, and Vicodin.  Functional impairment caused by the shoulder disability meant that he was unable to wash his car, cut the grass, or play sport.  Overhead lifting was limited and driving was painful.

On examination of the right and left shoulder, there was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, ankylosis, or guarding of movement.  Range of motion testing of the right and left shoulder revealed 100 degrees flexion and 80 degrees abduction.  Repetitive range of motion was possible with no additional degree of limitation of motion.

Joint function of both shoulders was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-ray examination indicated a normal right shoulder and degenerative arthritic changes in the left shoulder.

The examiner diagnosed left shoulder dislocation and reduction, post-operative with residual arthritis and right shoulder reconstruction, post-operative with scars and objective evidence of pain on range of motion.

On scars examination, the Veteran stated that he had a scar on the right and left shoulder that was not painful and there was no evidence of skin breakdown.  The right shoulder scar was numb and deemed normal with no functional impairment.  It measured 11 cm by 3 cm.  There were three scars on the left shoulder which measured 7 cm by 0.2 cm, 2 cm by 0.1 cm, and 0.5 by 0.5 cm (round scar).  All of the scars were linear except the round scar.  On examination, the scars were not painful and there was no skin breakdown, underlying tissue damage, inflammation, or edema or keloid formation.  The scars were not disfiguring and did not cause limited motion or function.

Private treatment records include a June 2012 evaluation which indicates range of motion findings of the right and left shoulder of 130 degrees flexion and 110 and 90 degrees abduction.  The Veteran had a "painful arc of motion."  Diagnostic testing in December 2012 revealed stable moderate to severe bilateral glenohumeral degenerative changes with possible intra-articular loose bodies.
 
On VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) examination in February 2013, the Veteran presented with a history of surgeries and steroid injections to both shoulders with complaints of daily pain. 

Range of motion of the right shoulder indicated 100 degrees flexion and abduction to 85 degrees, with objective evidence of pain.

Range of motion of the left shoulder indicated 85 degrees flexion and 115 degrees abduction, with objective evidence of pain.

He was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of either shoulder or arm following repetitive use testing.  

There was functional loss and/or functional impairment manifested by less movement than normal and pain on movement.  There was no localized tenderness or pain on palpation, but there was guarding of both shoulders.  Muscle strength testing was normal, bilaterally.  There was no evidence of ankylosis.  Testing for rotator cuff conditions was normal.  There was no history of mechanical symptoms such as clicking or catching or recurrent dislocation of the glenohumeral or (scalpulohumeral) joint.  There was no other AC (acromioclavicular) joint condition or any other impartment of the clavicle or scapula.  He had not undergone any total shoulder joint replacement.  X-ray examination indicated degenerative joint disease with degenerative changes at the glenoid fossa and osteophyte at the humeral head.

The functional impact of the bilateral shoulder disability on ability to work was difficulty with overhead reaching or lifting and carrying objects.

On scars examination, the examiner indicated that the scars on both shoulders were neither painful and/or unstable or the total area of all related scars greater than 39 square cm (6 square inches).  They were linear and did not cause limitation of function, or impact his ability to work.

Private treatment records dated in April 2013 include continue complaints of pain without radiation and limited motion.  The Veteran stated that frank dislocations had stopped, but symptoms of subluxation continued.

A January 2014 operative note indicates the Veteran underwent a diagnostic and operative arthroscopy of the left shoulder.  The postoperative diagnoses included extensive labral tears, left shoulder; large intra-articular loose bodies; moderate synovitis left shoulder joint; impingement syndrome, with type III acromion; and osteoarthritis left AC joint.  By a December 2014 rating decision, the Veteran was awarded a temporary total disability rating based on convalescence from January 22, 2014 to February 28, 2014.  Medical records from this period will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.

A May 2014 report indicates that the Veteran received a [left] shoulder subacromial injection.  Examination of the left shoulder was negative for tenderness, swelling, crepitus.  Range of motion testing indicated 65 degrees extension, 140 degrees forward flexion, and 80 degrees abduction.  Some atrophy was present.  In July 2014, the Veteran had increased complaints of pain made worse by reaching, motion, rotation, lifting.  He had complaints of stiffness, popping, and swelling.  However, range of motion had improved and he denied numbness and tingling.  He complained of popping.  Range of motion testing of the left shoulder indicated 60 degrees extension, 140 degrees forward flexion, and 75 degrees abduction.  There was no effusion.  Range of motion testing of the right shoulder indicated 75 degrees extension, 160 degrees forward flexion, and 100 degrees abduction. 

In several statements, including at the June 2013 Board hearing, the Veteran testified that he lost some time from work due to his bilateral shoulder disability.  He testified that he had constant subluxation in terms of popping and cracking.  He is unable to play basketball with his son and his quality of life had worsened.

In this regard, the Board would not dispute any of the above.  A person with a service connected disability at sure a high rate will have limitation in the ability to function (if they did not, there would be no basis for the current evaluations).  The question is this: has the Veteran's problems reached the next level of disability? 

In sum, the totality of the evidence does not show fibrous union of the major (right) arm or minor (left) arm which would warrant a higher 50 percent disability rating for the right arm and a 40 percent rating for the left arm.  Accordingly, higher ratings are not warranted under DC 5202.  The evidence also shows that the bilateral shoulder disability was manifested by limitation of motion to no less than 80 degrees on the right and 75 degrees on the left.  Under DC 5201, higher evaluations of 40 percent for the major (right) arm and 30 percent for the minor (left) arm for limitation of motion to 25 degrees midway between side and shoulder level.  Accordingly, higher ratings for the right and left arm are not warranted under DC 5201.

More recently, in the February 2013 VA examination report, the Veteran was only limited to 85 degrees abduction on the right arm and 115 degrees on the left arm, with objective evidence of pain.  There was no additional limitation in range of motion of either shoulder or arm following repetitive use testing.  Accordingly, 30 percent and 20 percent evaluations are warranted for limitation of motion.  The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  

Without taking into consideration pain, there would be little basis for the current evaluations, let alone higher.

It is important for the Veteran to understand that disability evaluations of 30 percent and 20 percent for the right and left arm, respectively, will cause him problems such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with his bilateral shoulder disability during this period, there would be no basis for a compensable evaluation (zero), let alone 30 and 20 percent evaluations.

The Board has also considered whether separate compensable ratings are warranted for the Veteran's scars of the right and left shoulder.  However, the evidence does not show that the residuals scars are considered in any way disfiguring, or the equivalent of painful or unstable scars, and separate ratings under DCs 7800-7805 are not warranted.

The Veteran is competent to report her current bilateral shoulder disability symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  He is not, however, competent to identify a specific level of disability of her anemia according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

In sum, the totality of the evidence fails to support the assignment of 40 percent and 30 percent ratings under Diagnostic Code 5201 or 50 and 40 percent ratings under DC 5202 for the right and left shoulder disabilities, respectively, at any time during the appeal period.  Thus, the Board finds that higher evaluations are not warranted.  38 C.F.R. § 4.71a Diagnostic Codes 5201 and 5202.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his bilateral shoulder disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to bilateral shoulder symptoms.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the severity of his service-connected bilateral shoulder disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.

The Veteran was afforded VA examinations in May 2011 and February 2013.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's right or left shoulder disabilities since the most recent VA examination.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disabilities. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


